In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________
                No. 02-20-00088-CV
           ___________________________

IN THE INTEREST OF K.D., A.D., AND M.D., CHILDREN




        On Appeal from the 462nd District Court
                Denton County, Texas
           Trial Court No. 2013-30957-211


          Before Gabriel, Kerr, and Birdwell, JJ.
           Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       On October 8, 2020, we notified Appellant that his brief had not been filed as

the appellate rules require and warned that we could dismiss the appeal for want of

prosecution unless Appellant filed an appellant’s brief and an extension motion,

reasonably explaining the delay. See Tex. R. App. P. 10.5(b), 38.6(a), 38.8(a)(1), 42.3,

44.3. We have received no response.

       Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal.1 See Tex. R. App. P.

38.8(a)(1), 42.3, 43.2(f).

       Appellant must pay all costs of this appeal.

                                                      Per Curiam

Delivered: November 19, 2020




       1
         We note that this is not the first time we have dismissed this appeal based on
Appellant’s failure to comply with the appellate rules and this court’s notices. On
April 23, we dismissed the appeal based on Appellant’s failure to pay the required
filing fee after Appellant failed to respond to our dismissal warning. Twenty-five days
later, Appellant submitted the filing fee and asked for the appeal to be reinstated. We
granted the motion and withdrew our dismissal opinion on July 1. Now four months
later, we are in the same position. Should Appellant follow suit and file a brief after
his appeal has been dismissed, we will not view reinstatement as favorably as we did in
July.
                                              2